Name: Commission Regulation (EEC) No 2779/89 of 14 September 1989 correcting the Annex of Council Regulation (EEC) No 1009/86 establishing general rules applying to production refunds in the cereals and rice sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 268/20 Official Journal of the European Communities 15. 9. 89 COMMISSION REGULATION (EEC) No 2779/89 of 14 September 1989 correcting the Annex of Council Regulation (EEC) No 1009/86 establishing general rules applying to production refunds in die cereals and rice sector the Annex to that Regulation ; whereas it is therefore appropriate to correct the Regulation in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committe for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1672/89 (2), and in particular Article 15 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1834/89 (4), and in particular Article 11a ( 1 ) thereof, Whereas Commission Regulation (EEC) No 1990/89 of 4 July 1989, amending Council Regulation (EEC) No 1009/86 establishing general rules applying to promotion refunds in the cereals and rice sectors, following the introduction of the combined nomenclature (*) has foreseen an adaptation to the Annex to the aforemen ­ tioned Regulation to the combined nomenclature as well as the suppression of certain products ; whereas a rectifi ­ cation has brought to light that an error has appeared in HAS ADOPTED THIS REGULATION : Article 1 The following part of the Annex to Regulation (EEC) No 1009/86 is hereby suppressed : 'Chapter 40 : Rubber and articles thereof. Article 2 This Regultion shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 5 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 September 1989, For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 256, 7. 9, 1987, p. 1 . O OJ No L 169, 19.-6. 1989, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 180, 27. 6. 1989, p. 1 . 0 OJ No L 190, 5 . 7. 1989, p. 13.